          Case 1:19-cr-00374-JMF Document 51 Filed 05/15/20 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 15, 2020


BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

       The Government respectfully submits this letter on behalf of the parties, pursuant to the
Court’s Order entered on March 23, 2020, to advise the Court that the parties agree that ongoing
public health concerns require an additional adjournment of the trial presently scheduled to begin
on July 14, 2020.

         In light of those ongoing concerns, the Government requests that a trial date be set for
October 2020 or as soon thereafter as the Court’s calendar will permit. The defendant believes
that it is unrealistic to expect that criminal trials will proceed in October, and requests that a trial
date be tentatively set for no earlier than January 2021, with the understanding that the date will
likely have to be adjourned again. The parties jointly request an opportunity to advise the Court,
approximately 60 days prior to any trial date set by the Court, whether, in light of the COVID-19
pandemic’s effects on the Court’s ability to convene a jury trial and the parties’ abilities adequately
to prepare for trial, ongoing public health concerns require a further adjournment of trial.

       Additionally, the parties will amend the jointly agreed schedule for mutual pretrial
disclosures to correspond to any new trial date the Court may set, and submit that schedule for the
Court’s endorsement.
         Case 1:19-cr-00374-JMF Document 51 Filed 05/15/20 Page 2 of 2
Honorable Jesse M. Furman
United States District Judge
May 15, 2020
Page 2

       Finally, the parties jointly request that the Court exclude time pursuant to the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), between July 14, 2020, and any new trial date the Court
may set in order to permit the defendant to adequately prepare for trial.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:      s/ Matthew D. Podolsky
                                                     Matthew D. Podolsky
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2616


cc:    Thomas D. Warren, Esq. (by ECF)
       Daniel Dubin, Esq. (by ECF)
       Mariel Colon Miro, Esq. (by ECF)

        Application GRANTED. The trial date is ADJOURNED, at least for now, to October
        13, 2020. No later than 60 days before that date, the parties shall submit a joint letter
        addressing whether the trial date should be adjourned again on account of the
        COVID-19 situation. No later than one week from today, the parties shall submit a
        proposed order - on ECF and in Word format by email - adjusting the pretrial deadlines
        to correspond to the new trial date.

        The Court excludes time between today and October 13, 2020, under the Speedy Trial
        Act, finding that the interests in excluding that time outweigh the interests of the public
        and the Defendant in a speedy trial to ensure that both sides can prepare for trial in a
        safe manner and that the trial can be conducted safely.

        The Clerk of Court is directed to terminate Doc. #50.

                                       SO ORDERED.




                                        May 15, 2020
